
	
		I
		112th CONGRESS
		2d Session
		H. R. 3807
		IN THE HOUSE OF REPRESENTATIVES
		
			January 23, 2012
			Mr. Murphy of
			 Connecticut introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committees on
			 Energy and Commerce and
			 Education and the
			 Workforce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To provide for funding of the Low-Income Home Energy
		  Assistance Program (LIHEAP) with a dedicated revenue source consisting of a tax
		  on offshore oil production.
	
	
		1.Short titleThis Act may be cited as the
			 Guaranteed Energy Assistance Act of
			 2011.
		2.Tax on offshore
			 oil production dedicated to funding of Low-Income Home Energy Assistance
			 Program
			(a)Tax on offshore
			 oil productionPart III of
			 subchapter A of chapter 32 of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following new subpart:
				
					COffshore oil
				production
						
							Sec. 4111. Offshore oil production.
						
						4111.Offshore oil
				production
							(a)In
				generalThere is hereby
				imposed a tax of the applicable amount per barrel of oil extracted pursuant
				to—
								(1)any lease of
				Federal onshore lands under the Mineral Leasing Act (30 U.S.C. 181 et seq.),
				the Mineral Leasing Act for Acquired Lands (30 U.S.C. 351 et seq.), or any
				other Federal law, or
								(2)any lease under
				the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.).
								(b)Applicable
				amount
								(1)In
				generalFor purposes of this
				section, the applicable amount means, with respect to any barrel
				of oil extracted during a fiscal year, the lesser of—
									(A)50 cents,
				or
									(B)such amount as the Secretary estimates
				would result in an aggregate revenue to the Treasury under this section for
				such fiscal year equal to the excess of—
										(i)$5,100,000,000,
				over
										(ii)the amount
				appropriated for such fiscal year for providing assistance under the Low-Income
				Home Energy Assistance Act of 1981 (42 U.S.C. 8621 et seq.).
										(2)Determination of
				applicable amount
									(A)In
				generalThe applicable amount
				shall be determined under paragraph (1) for a fiscal year only if amounts are
				provided for assistance under such Act in a general appropriations bill for
				such fiscal year and such bill is enacted before the beginning of such fiscal
				year. If such a bill is not so enacted, then the applicable amount shall
				be—
										(i)in
				the case of the first fiscal year beginning after the date of the enactment of
				this section, 50 cents, and
										(ii)in the case of
				any subsequent fiscal year, the amount determined for the preceding fiscal
				year.
										(B)RoundingAny
				amount determined under this subsection which is not a multiple of 1 cent shall
				be rounded to the nearest whole cent.
									(c)By whom
				paidThe tax imposed under subsection (a) with respect to any oil
				shall be paid by the holder of the lease pursuant to which such oil is
				extracted.
							.
			(b)Revenues from
			 tax on offshore oil production dedicated to LIHEAP
			 fundingSubchapter A of chapter 98 of such Code is amended by
			 adding at the end the following new section:
				
					9512.LIHEAP Trust
				Fund
						(a)Creation of
				Trust FundThere is established in the Treasury of the United
				States a trust fund to be known as the LIHEAP Trust Fund,
				consisting of such amounts as may be appropriated or credited to such fund as
				provided in this section or section 9602(b).
						(b)Transfers to
				Trust FundThere are hereby appropriated to the LIHEAP Trust Fund
				amounts equivalent to the taxes received in the Treasury under section
				4111.
						(c)ExpendituresAmounts
				in the LIHEAP Trust Fund shall be available, as provided in appropriation Acts,
				only for the purpose of providing assistance under the Low-Income Home Energy
				Assistance Act of 1981 (42 U.S.C. 8621 et seq.) in an amount not to exceed
				$5,100,000,000 for each fiscal
				year.
						.
			(c)Clerical
			 amendments
				(1)The table of
			 subparts for part III of subchapter A of chapter 32 of such Code is amended by
			 adding at the end the following new item:
					
						
							Subpart C. Offshore oil
				production.
						
						.
				(2)The table of
			 sections for subchapter A of chapter 98 of such Code is amended by adding at
			 the end the following new item:
					
						
							Sec. 9512. LIHEAP Trust
				Fund.
						
						.
				(d)Effective
			 dates
				(1)Tax on offshore
			 oil productionThe amendments made by subsections (a) and (c)(1)
			 shall apply to oil extracted in fiscal years beginning after the date of the
			 enactment of this Act.
				(2)LIHEAP Trust
			 FundThe amendments made by subsections (b) and (c)(2) shall take
			 effect on the date of the enactment of this Act.
				
